DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are rejected.

Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below. 
Regarding claim 1 (and similarly claim 11), the applicant primarily alleges as follows:
A).	“Pinkerton83 does not disclose or teach a “seal chamber” (per limitation 1(c)) and does not disclose a card stack holder that provides “a watertight electrical connection” (per limitation 1(d)(111). Specifically, Examiner has pointed to para. [0101] and FIG. 9A of Pinkerton&3 as supporting limitation 1(c). Office Action, at 3. However, while para. [0101] discusses the circuit board, the circuit board is not shown in FIG. 9A, and there is no disclosure or teaching that the circuit board is in a sealed chamber. Indeed, in the embodiments of the Pinkerton83, there was no reason or purpose for the circuit board to have been in a “sealed chamber.” Therefore, limitations 1(c) is not disclosure or taught in Pinkerton83. 

In response, the examiner respectfully disagrees with the applicant’s characterization of the applied prior art reference of Pinkerton83. Contrary to the applicant’s allegation that the reference fails to teach “a sealed chamber” (limitation 1(c)(iii)) of claim 1), Pinkerton83, in the introductory part of the disclosure stated that “a sealed chamber is formed by the membrane pump membranes and the speaker membrane of pump/transducer system 2700” as set forth in  paragraph 0018, and figures 1-2. This teaching is inherent in the various embodiments disclosed by Pinkerton83. And, comparing this paragraph 0018 of Pinkertron83 to the applicant’s original disclosure in paragraph 0027, it would be clearly seen that the applicant’s claimed ‘sealed chamber’ is equally formed by the membrane pump membranes and the speaker membrane. More so, the applicant does not specifically indicate the ‘sealed chamber’ on any of the accompanying drawings. If the applicant still believe that the claimed sealed chamber is different from what is disclosed in Pinkertron83, a clear annotation of the sealed chamber should be made on the drawings to proof the difference. Thus the applicant’s argument that Pinkertron83 fails to teach ‘a sealed chamber’ is baseless.

B).	Applicant further argues as follows: “Further, specifically, Examiner has pointed to paras. [0052], [0100]-[0101], [0118]- [0124] and FIGS. 8-9 and 15-21 of Pinkerton83 as supporting limitation 1(d)(@iii). To summarize, Examiner stated “e.g. the ETs are laminated with epoxy materials so as to secure and protect from environmental influence within the housing of loudspeaker 2101 and further provide electrical connection.” Office Action, at 3. There are many problems with Examiner’s position. First, this Examiner’s summary of the disclosure and teaching is not reflected in the passages cited, not anywhere else in Pinkerton&3. Indeed, the term “epoxy” only occurs once in Pinkerton83 (in para. [0121]) and this is directed to joining together parts of the electrically conductive membrane pump/transducer (namely the electrically conductive membrane, first metal frame, first non-conductive vent member, solid metal stator, second non-conductive vent member and second metal frame)). There is no discussion at all in PinkertonS3 that the epoxy was being used for “environmental influence.” In fact, there is no discussion at all regarding “environmental influence” in Pinkerton83. Moreover, limitation 1(d)(iii) is directed to the “card stack holder provides a watertight electrical connection to the “sealed chamber.” Using an epoxy to join parts does not render it watertight much less render it as being able to provide a “watertight electrical connection” as required in limitation 1(d)(iii). Still further, because there is no sealed chamber disclosed or taught in Pinkerton83, it follows Pinkerton83 does not (and cannot) disclose or teach the card stack holder provides a watertight electrical connection “to the sealed chamber” as required in limitation 1(d)(111). Because Pinkerton83 does not disclose or teach each of the limitations of Claim 1, including limitations 1(c) and 1(d)(iii), PinkertonS3 does not anticipate Claim 1.”

In response, the examiner respectfully disagrees with the applicant’s assertion, and maintain that Pinkertron83 teaches a card stack holder providing “a watertight electrical connection to the sealed chamber”. The applicant does not contend the fact that each and every structure of the invention of claim  is disclosed in the prior art of Pinkerton83. Specifically for the alleged limitation of a watertight connection, the applicant agrees that Pinkertron83 does teaches a card stack holder that provides electrical connection card stack in the chamber, but argued that such connection is not watertight. However, in Pinkertron83, paragraph 0121, it was clearly disclosed that the component parts of the ET 1501, comprising the conductors and non-conductor components are joined together with an epoxy. And, as would be understood by any person having an ordinary skill in the art, the epoxy will not only perform the function of bonding these parts together, but will also provide inherent protection against any environmental factors, including water. As a matter of fact, the instant invention also achieve the claimed “watertight connection” by the use of an epoxy as set forth in paragraph 0109 of the applicant’s original disclosure. Thus, it is not clear how the applicant would argue that the same outcome of a watertight connection is not achievable in Pinkertron83 when the same material (epoxy) is similarly employed. Pinkertron83 may not have explicitly disclose that the epoxy provides watertight connection, however, it is noted that water-tightness is an inherent advantage that will flow naturally from the application of epoxy in the connection taught in Pinkertron83. 
       
C).	Applicant further argues as follows: “Furthermore, with regard to Claim 7, this dependent claim adds the further limitation that “the card stack holder housing the card stack is a watertight driver assembly.” This too is not disclosed or taught in Pinkerton83. Examiner states that this feature of Claim 7 is disclosed and taught because “the holders are laminated to provide water tightness.” Office Action, at 4 (citing paras. [0121]-[0122] and FIGS. 17-18). Nothing in Pinkerton83 discloses or teaches lamination to providing water tightness. Indeed, the lamination being discussed in Pinkerton83 is bonding and for electrical insulation (to prevent electrical breakdown/arcing within the very small air gaps located between the frame and stator. See Pinkerton83, paras. [0121]-[0122]. Examiner is apparently contending that these inherently form a card stack holder housing the card stack that is a watertight driver assembly. Laminating something for bonding and insulation purposes is not disclosing or teaching providing water tightness. In that the card stack holder housing the card stack disclosed and taught in Pinkerton83 was not, in fact, a watertight driver assembly, this characteristic is hardly disclosed or taught in Pinkerton83. Thus, for this additional reasons, Claim 7 is further not anticipated by Pinkerton83.

In response, the examiner respectfully disagrees with the applicant’s allegation, and maintain that Pinkertron83 teaches “a watertight driver assembly” in view of the lamination provided with the card holders. Pinkertron83 may not have explicitly recite that the lamination provides watertight, however, it is inherent that lamination of a material object will provide waterproof protection. For instance, Wilson (US 20150342308), establishes the fact that lamination create waterproofing seal (see [0059], figures 14-15). Accordingly, the applicant’s argument that lamination doesn’t provide watertight advantage is not persuasive.

Therefore, in view of the examiner’s response to each of the applicant’s arguments A, B and C above, the examiner maintains that Pinkertron83 discloses the applicant’s invention of claims 1 and 7.

With respect to the applicant’s arguments for claims 11, 13, 15, 16, 20 and 21, it is noted that the arguments are similar to those for claims 1 and 7 above, therefore, the same examiner’s response for each of claims 1 and 7 apply, mutatis mutanda.

The previous rejections of all claims are herein listed below: (previous rejection of claim 12 has been modified as necessitated by the applicant’s new amendment to the claim):

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinkerton et al (US PUB 20160345083, hereinafter Pinkerton83).
Regarding claim 1, Pinkerton83 discloses a loudspeaker system (e.g. a loudspeaker 2101), (see figure 21) that comprises: (a) a card stack that comprises a plurality of electroacoustic transducers (e.g. a plurality of electroacoustic transducers ,‘ET’ 1601), (see figure 16A), wherein the electroacoustic transducers in the plurality of electroacoustic transducers comprise a conductive membrane (e.g. electrically conductive membranes 1604 and 1605), (see figure 16B), (b) a card stack holder that houses the card stack (e.g. a frame that holds the plurality of ETs together), (see figure 20); (c) a sealed chamber comprising a circuit board operable for controlling the speaker (inherently a circuit board within the loudspeaker enclosure for controlling operation of the loudspeaker), (see [0101] and figure 9A), and (d) a speaker case (e.g. outer housing of speaker 2101) having a perforated grill (e.g. metal grill 2102), (see figure 21), wherein (i) the card stack holder supports the perforated grill, (ii) the card stack holder secures the card stack to the speaker case (see figures and 21); and (iii) the card stack holder provides a watertight electrical connection to the sealed chamber (e.g. the ETs are laminated with epoxy material so as to secure and protect from environmental influence within the housing of loudspeaker 2101 and further provide electrical connections), (see Pinkerton83, [0052], [0100]-[0101], [0118]-[0124], and figures 8-9 and 15-21).

Regarding claim 2, Pinkerton83 discloses the loudspeaker system of Claim 1, wherein the card stack comprises a top cap printed circuit board operable for routing connections of the card stack to a connector (see [0101], figure 9A).

Regarding claim 3, Pinkerton83 discloses the loudspeaker system of Claim 1 further comprising a conductive material (e.g. metallic conductive rods 802) that makes the electrical connection to the conductive membranes of the plurality of electroacoustic transducers in the card stack (see Pinkerton83, [0100] and figure 8).

Regarding claim 4, Pinkerton83 discloses the loudspeaker system of Claim 3, wherein the conductive material comprises a metal material (e.g. metallic conductive rods 802), (see Pinkerton83, [0100] and figure 8).

Regarding claim 5, Pinkerton83 discloses the loudspeaker system of Claim 3, wherein the conductive material is a rod (e.g. metallic conductive rods 802) that makes electrical connections to the conductive membranes (see Pinkerton83, [0100] and figure 8).

Regarding claim 6, Pinkerton83 discloses the loudspeaker system of Claim 1, wherein the loudspeaker system comprises a plurality of card stack holders (see Pinkerton83, [0121] and figures 17-18).

Regarding claim 7, Pinkerton83 discloses the loudspeaker system of Claim 1, wherein the card stack holder housing the card stack is a watertight driver assembly (e.g. the holders are laminated to provide water tightness), (see Pinkerton83, [0121]-[0122] and figures 17-18).

Regarding claim 8, Pinkerton83 discloses the loudspeaker system of Claim 7, wherein the watertight driver assembly is a watertight electrostatic driver assembly (see Pinkerton83, [0121]-[0122] and figures 17-18).

Regarding claim 9, Pinkerton83 discloses the loudspeaker system of Claim 7, wherein the watertight driver assembly is sealed with a UV cure epoxy or hot-melt glue (see Pinkerton83, [0121]-[0122] and figures 17-18).

Regarding claim 11, Pinkerton83 discloses a method comprising: (a) forming a card stack holder (e.g. a frame that holds the plurality of ETs together), (see figure 20); (b) mounting a card stack that comprises a plurality of electroacoustic transducers (e.g. a plurality of electroacoustic transducers ,‘ET’ 1601) within the card stack holder (see figure 16A), wherein the electroacoustic transducers in the plurality of electroacoustic transducers comprise a conductive membrane (e.g. electrically conductive membranes 1604 and 1605), (c) connecting stator (e.g. stator 1602) tabs and conductive membrane connections of the card stack (see figure 16A, 16B), wherein the conductive membrane connections comprise a conductive material (e.g. metallic conductive rods 802), (see figure 8); and (d) sealing the card stack holder with a sealant material (e.g. epoxy laminate material) to seal the connected stator tabs and the conductive membrane connections to form a watertight driver assembly (e.g. the holders are laminated to provide water tightness for conductive membranes 1604, 1605), (see Pinkerton83, [0052], [0100]-[0101], [0118]-[0124], and figures 8-9 and 15-21).

Regarding claim 12, Pinkerton83 discloses the method of Claim 11 further comprising incorporating the watertight driver assembly (e.g. the holders are laminated to provide water tightness for conductive membranes 1604, 1605) in a loudspeaker system (e.g. a loudspeaker 2101), (see Pinkerton83, [0121]-[0122] and figures 17-18 and 21).

Regarding claim 13, Pinkerton83 discloses the method of Claim 12, wherein the watertight driver assembly is a watertight electrostatic driver assembly (e.g. watertight drivers 1604 and 1605), (see Pinkerton83, [0121]-[0122] and figures 17-18).

Regarding claim 14, Pinkerton83 discloses the loudspeaker system of Claim 12, wherein the card stack comprises a top cap printed circuit board operable for routing connections of the card stack to a connector (see [0101], figure 9A).

Regarding claim 15, Pinkerton83 discloses the method of Claim 12, wherein (a) the loudspeaker system has a sealed chamber comprising a circuit board operable for controlling the speaker, and (b) the method further comprises electrically connecting the watertight driver assembly to the circuit board (inherently a circuit board within the loudspeaker enclosure for controlling operation of the loudspeaker), (see [0100]-[0101] and figures 8-9).

Regarding claim 16, Pinkerton83 discloses the method of Claim 15, wherein (a) the loudspeaker system further comprises a speaker case (e.g. an outer housing of speaker 2101) having a perforated grill (e.g. metal grill 2102), (see figure 21); (b) the card stack holder supports the perforated grill; (c) the card stack holder secures the card stack to the speaker case; and (d) the card stack holder provides a watertight electrical connection to the sealed chamber (e.g. the ETs are laminated with epoxy material so as to secure and protect from environmental influence within the housing of loudspeaker 2101, and further provide electrical connections), (see Pinkerton83, [0100]-[0101], [0121]-[0124], and figures 8 and 21).

Regarding claim 17, Pinkerton83 discloses the method of Claim 12, wherein the conductive material comprises a metal material (e.g. metallic conductive rods 802), (see Pinkerton83, [0100] and figure 8).

Regarding claim 18, Pinkerton83 discloses the method of Claim 12, wherein the conductive material is a rod (e.g. metallic conductive rods 802) that makes electrical connections to the conductive membranes (see Pinkerton83, [0100] and figure 8).

Regarding claim 19, Pinkerton83 discloses the method of Claim 11, wherein the sealant material is a UV cure epoxy or hot-melt glue (see Pinkerton83, [0121]-[0122] and figures 17-18).

Regarding claim 20, Pinkerton83 discloses the method of Claim 12 further comprising incorporating a plurality of watertight driver assemblies in the loud speaker system (e.g. plurality of watertight drivers 1604 and 1605), (see Pinkerton83, [0121]-[0122] and figures 17-18).

Regarding claim 21, Pinkerton83 discloses the method of Claim 20, wherein (a) the loudspeaker system further comprises a speaker case (e.g. an outer housing of speaker 2101) having a perforated grill (e.g. metal grill 2102), (b) the card stack holders in the plurality of watertight driver assemblies support the perforated grill; (c) the card stack holder secure each of the card stacks to the speaker case (see figure 21); and (d) the card stack holders provide a watertight electrical connection to the sealed chamber (e.g. the ETs are laminated with epoxy material so as to secure and protect from environmental influence within the housing of loudspeaker 2101, and further provide electrical connections), (see Pinkerton83, [0100]-[0101], [0121]-[0124], and figures 8 and 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton83 in view of Beyfuss et al (US PUB 20160249142, hereinafter Beyfuss).
Regarding claim 10, Pinkerton83 discloses the loudspeaker of Claim 1, but fails to explicitly disclose wherein the card stack holder is an injection molded plastic part.
However, Beyfuss in the same field of endeavor teaches that it is well known in the art to form a stack card holder of plastic using injection molding technique as set forth in [0016], [0019], [0042]-[0043], and figure 3. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a holder formed by injection molded plastic as taught by Beyfuss in the teachings of Pinkerton83 so as to further simplify and reduce manufacturing cost of the device.

Regarding claim 22, Pinkerton83 discloses the method of Claim 11, but fails to explicitly disclose wherein the card stack holder is formed by an injection mold process. 
However, Beyfuss in the same field of endeavor teaches that it is well known in the art to form a stack card holder of plastic using injection molding technique as demonstrated in [0016], [0019], [0042]-[0043], figure 3. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a holder made by injection molded plastic as taught by Beyfuss in the teachings of Pinkerton83 so as to further simplify and reduce manufacturing cost of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record provided on PTO892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.